FILED

UNITED STATES DISTRICT COURT DEC _ 2 2013
C|erk. U.S. Distrlct & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Coufts for the Dlstrlct of Columbla

)

MONEEK M. ACKLES, )
)

Plaintiff, )

)

v ) Civil Action No. /_?" /  7

)

UNITED STATES CONGRESS, et al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis and
his pro se complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff allegedly is "deprived of his liberty by the State of Alabama for a conviction of
capital murder, with a sentence of life without parole in violation of the First and Fourteenth
Amendments of the United Sates Constitution." Compl. at 6 (page numbers designated by the
Court). Because he "has once filed in the United States District [Court] a federal petition for writ
of habeas corpus," id, he is barred from pursuing "a second habeas corpus petition unless he
gains permission from the Eleventh Circuit Court of Appeals pursuant to [28 U.S.C. § 2244(b)]."
Ia'. at 7. According to plaintiff, this provision is unconstitutional and deprives him of a means to
seek relief from his conviction. See generally ia’. at 7-l0. His claim is doomed to fail, however,

because the restrictions set forth in 28 U.S.C. § 2244(b) "do not amount to a suspension of the

writ [of habeas corpus]." Felker v. Turpz`n, 518 U.S. 65l, 664 (l996) (internal quotation marks
omitted).

An Order accompanies this Memorandum Opinion.

DATE!W h j s1   alia \/